Citation Nr: 1024210	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for arachnoiditis, claimed as chronic low back pain due to 
spinal anesthesia, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to an initial rating in excess of 10 percent 
for right leg radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent 
for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2007 rating decision in which the RO awarded 
compensation benefits under 38 U.S.C.A. § 1151 and assigned 
an initial rating of 40 percent for arachnoiditis, claimed as 
chronic low back pain due to spinal anesthesia; awarded 
compensation benefits under 38 U.S.C.A. § 1151 and assigned 
an initial rating of 10 percent for right leg radiculopathy; 
and awarded compensation benefits under 38 U.S.C.A. § 1151 
and assigned an initial rating of 10 percent for left leg 
radiculopathy.  In November 2007, the Veteran filed a notice 
of disagreement (NOD) with the assigned disability ratings.  
A statement of the case (SOC) was issued in September 2008, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in September 2008.

Because the appeal essentially involves disagreement with the 
initial rating assigned following the grant of service 
connection for arachnoiditis, claimed as chronic low back 
pain due to spinal anesthesia; right leg radiculopathy; and 
left leg radiculopathy, the Board has characterized these 
matters in light of  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In this decision, the Board grants the Veteran's motion to 
have his case advanced on the Board's docket due to financial 
hardship.

The Board's decision addressing the claim for an increased 
rating for arachnoiditis, claimed as chronic low back pain 
due to spinal anesthesia, is set forth below.  The claims for 
increased ratings for right leg radiculopathy and left leg 
radiculopathy-for which the Veteran has completed the first 
of two actions required to place these matters in appellate 
status-are addressed in the remand following the order; 
those matters are being remanded to the RO.  VA will notify 
the appellant when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the November 28, 1994, effective date of the grant 
of service connection, the Veteran's arachnoiditis, claimed 
as chronic low back pain due to spinal anesthesia, is 
characterized by pronounced intervertebral disc syndrome 
(IVDS) with persistent symptoms and little intermittent 
relief.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 60 percent, but no higher initial rating for 
arachnoiditis, claimed as chronic low back pain due to spinal 
anesthesia, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In an April 2004 pre-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The September 2007 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.

In an April 2008 post-rating letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the claim for a higher rating.  This 
letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  That letter 
also provided the Veteran with the rating criteria used to 
evaluate his disability.

After issuance of the April 2004 and April 2008 letters, and 
opportunity for the Veteran to respond, the September 2008 
SOC and September 2008 SSOC reflect readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or supplemental SOC (SSOC), is sufficient 
to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of May 1995, October 1995, 
and August 2008 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his attorney, on 
his behalf.  The Board also finds that no additional RO 
action to further develop the record on this claim is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126. 

As addressed in more detail below, the criteria for rating 
IVDS changed effective September 23, 2002, and the rating 
criteria for all disabilities of the spine changed effective 
September 26, 2003.  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective dates 
of the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective dates of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Board notes that the RO has evaluated the spine 
disability under both the former and revised applicable 
criteria (see the September 2007 rating decision).  The 
September 2008 SOC contained the revised rating criteria and 
some of the former rating criteria.  Furthermore, the Board 
notes that, pursuant to this decision, the Board is awarding 
the Veteran the maximum possible disability rating provided 
for under the applicable former criteria.  As such, there is 
no due process bar to the Board also considering the claim in 
light of the former and revised applicable rating criteria, 
as appropriate.

The September 2007 rating decision awarded compensation 
benefits under 38 U.S.C.A. § 1151 and assigned an initial 40 
percent rating for arachnoiditis, claimed as chronic low back 
pain due to spinal anesthesia, pursuant to Diagnostic Code 
5243-5292.

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows: severe IVDS, with recurring attacks 
with intermittent relief, was rated 40 percent disabling; and 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

Considering the pertinent evidence in light of the criteria 
in effect prior to September 22, 2002, the Board finds that a 
rating of 60 percent for the Veteran's service-connected 
arachnoiditis, claimed as chronic low back pain due to spinal 
anesthesia, from November 28, 1994, the effective date of the 
grant of service connection is warranted.

A January 1995 VA outpatient record shows that the Veteran's 
legs gave way.

A February 1995 VA treatment record indicates that the 
Veteran complained of pain that radiated into his 
periumbilical region.  Following examination, the assessment 
was that there was no significant radicular syndrome by 
history on examination.  The Veteran demonstrated marked 
embellishment, and there was no neurological explanation for 
his current complaints.

In May 1995, the Veteran underwent VA examination.  He 
described pain that radiated down both legs, which would give 
out.  He occasionally fell down.  The Veteran walked with a 
cane; however, he was able to walk on his toes and heels.  
There was nondermatome sensory loss over the lower 
extremities to the mid-thighs.

In October 1995, the Veteran underwent VA examination.  He 
described pain that spread to both legs.  He also experienced 
numbness and tingling in both feet.  He felt that his legs 
would give out while walking, which resulted in frequent 
falls.  The Veteran recalled some episodes of rectal 
incontinence at night.  Following examination, it was noted 
that the Veteran had a normal neurologic examination except 
for inconsistent sensory findings.  Specifically, there was 
no evidence on clinical examination of root, spinal cord, or 
cauda equina compressive injury.

A March 1996 VA written statement indicated that the 
Veteran's neurological examination and EMG evaluation were 
normal.

In September 1996, the Veteran indicated that his legs gave 
out and felt like they were asleep.  He no longer walked 
without his cane for that reason.

A March 1999 VA record shows the Veteran had an antalgic gait 
with a cane.

An August 1999 VA outpatient record indicates that the 
Veteran reported increased left hip and leg pain, which 
prevented him from putting weight on the leg.

A Sept	ember 2000 VA outpatient record shows that the 
Veteran reported frequent falls secondary to his back pain 
and instability.

A June 2001 VA treatment record reveals that the Veteran 
indicated that his right leg was so numb at times that he 
could not stand on it.

A May 2002 VA emergency room note indicates that the Veteran 
presented with complaints of an inability to feel or move his 
lower extremities.

In August 2008, the Veteran underwent VA examination.  The 
Veteran presented in obvious pain and using a cane.  He 
described throbbing, stabbing, sharp pain, which radiated 
down his legs.  He stated that he had flares of pain at least 
three times a week, during which he was totally and 
completely incapacitated and totally and completely dependent 
on another person for his activities of daily living.  To 
alleviate these episodes, the Veteran needed total rest and 
avoidance of activities.  Associated features are malaise, 
numbness, and weakness of the lower extremities.

The Veteran was unable to walk unaided and required the use 
of a cane or crutches.  He was unsteady and had a history of 
falls due to his legs giving out.  It appeared that he fell 
at least once a month, secondary to severe pain brought on by 
ambulation.  When his pain was not flaring, the Veteran was 
able to attend to his activities of daily living.  The effect 
of his back on his usual occupation was significant, since 
the Veteran was unable to secure manual employment, which has 
been his life's vocation.

On examination, there was weakness of the lower extremities.  
He ambulated with a hunched-over forward gait but showed no 
evidence of paralysis of the lower extremities.  There was no 
fixed deformity such as ankylosis.  Sensory and motor 
examination was abnormal.  He had no vertebral fractures.  
The diagnosis was arachnoiditis of the lumbar spine.

The Board finds that the evidence of record supports a 
finding that the Veteran demonstrates symptoms consistent 
with pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  The evidence certainly shows 
that the Veteran complained of constant or near-constant 
symptoms and pain.  In addition, the Veteran complained of 
neurological symptoms, including numbness and tingling in his 
lower extremities and episodes of weakness that included 
falls.

The Board notes that some of the Veteran's treatment 
providers opined that he was exaggerating some of his 
symptoms.  However, given the consistency and length of the 
Veteran's complaints, the Board finds that the Veteran's 
statements are credible, such that the Board can conclude 
that the Veteran meets the criteria for a 60 percent 
disability rating under the criteria of Diagnostic Code 5293, 
in effect prior to September 23, 2002.  This is the maximum 
schedular rating provided for under Diagnostic Code 5293.

In evaluating whether the Veteran is entitled to an increased 
rating in excess of 60 percent, the Board notes that, under 
the rating criteria in effect prior to September 26, 2003, a 
rating higher than 60 percent is only warranted with evidence 
of fracture of vertebra or unfavorable ankylosis of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (in 
effect prior to September 26, 2003).  Here, the evidence 
shows the Veteran did not fracture any vertebrae and did not 
demonstrate ankylosis.  The absence of ankylosis was 
specifically noted in the Veteran's August 2008 VA 
examination report.  

Furthermore, under the rating criteria in effect from 
September 26, 2003, a rating in excess of 60 percent is only 
warranted with findings of unfavorable ankylosis of the 
entire spine.  See General Rating Formula for Diseases and 
Injuries of the Spine (in effect from September 26, 2003).  
Again, as the Veteran does not demonstrate any ankylosis of 
the spine, a rating in excess of 60 percent is not warranted 
under the schedular criteria.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the effective of the 
grant of service connection has the disability been shown to 
be so exceptional or unusual as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (cited to in the September 2008 SOC).

The Board has also considered assignment of a higher rating 
on an extra-schedular basis.  This issue was raised by the 
Veteran's attorney in a November 2007 written statement, in 
which she asserted that the Veteran was unemployable solely 
due to his spine disability.  The threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, 
Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment, 
should the disability worsen.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 60 percent but no higher 
rating for arachnoiditis, claimed as chronic low back pain 
due to spinal anesthesia, since the effective date of the 
grant of service connection for the disability.  The Board 
has applied the benefit-of-the doubt doctrine in determining 
that the criteria for an initial 60 percent rating are met, 
but finds that the preponderance of the evidence is against 
assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial 60 percent rating for arachnoiditis, claimed as 
chronic low back pain due to spinal anesthesia, is granted, 
subject to the legal authority governing the payment of 
compensation benefits.


REMAND

The claims file reflects that service connection was awarded 
compensation benefits under 38 U.S.C.A. § 1151 for right leg 
radiculopathy and left leg radiculopathy in a September 2007 
RO rating decision.  A 10 percent rating was assigned to each 
disability.  In a November 2007 written statement, accepted 
as the Veteran's NOD, his attorney indicated that the Veteran 
disagreed with VA's recent rating in all respects.  
Subsequently, the RO issued a SOC that only addressed the 
rating assigned to the Veteran's arachnoiditis disability.  
The Board finds that the November 2007 NOD also expressed 
disagreement with the ratings assigned to the Veteran's 
service-connected right leg radiculopathy and left leg 
radiculopathy.  As such, the RO must issue a SOC with regard 
to these issues, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Therefore, these matters must be remanded.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his attorney an SOC on the claims for 
increased ratings for right leg 
radiculopathy and left leg radiculopathy, 
along with a VA Form 9, and afford them 
the appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
those issues.  

2.  The Veteran and his attorney are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, increased ratings 
for right leg radiculopathy and left leg 
radiculopathy-a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


